Exhibit 99.3 Selectica, Inc. Unaudited Pro Forma Financial Information Unaudited Pro Forma Condensed Combined Consolidated Balance Sheet March 31, 2014 Historical Statement of (in thousands) Operations Information Pro Forma Selectica, Inc. Iasta.com Inc. Adjustments Notes Combined ASSETS Current assets Cash and cash equivalents $ 16,907 $ 2,016 $ ) $ 18,663 Accounts receivable, net of allowance for doubtful accounts 3,006 2,198 - 5,204 Deferred Income Tax - 40 - 40 Prepaid expenses and other current assets 689 579 - 1,268 Total current assets 20,602 4,833 ) 25,175 Property and equipment, net 312 268 - 580 Capitalized software 856 - - 856 Other assets 30 180 - 210 Goodwill 5,386 5,386 Intangibles, net of amortization 7,170 7,170 Total assets $ 21,800 $ 5,281 $ 12,296 $ 39,377 LIABILITIES, REDEEMABLE CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS' EQUITY Current liabilities Credit facility $ 6,949 $ 653 $ ) $ 6,949 Accounts payable 1,371 514 - 1,885 Accrued payroll and related liabilities 648 350 998 Note payable to stockholder - 308 308 Other accrued liabilities 345 - 1,158 Income Tax Payable - 34 - 34 Deferred revenue 5,131 3,174 ) 6,701 Total current liabilities 14,444 5,496 ) 18,033 Long-term deferred revenue 618 - - 618 Total liabilities 15,062 5,496 ) 18,651 Commitments and contingencies Preferred Stock 3,653 - 6,486 10,139 Stockholder's Equity: Common stock 4 26 74 104 Additional paid-in capital 278,083 - 7,418 285,501 Foreign currency translation adjustment 30 ) - Treasury stock at cost ) ) 1,042 ) Accumulated deficit ) 770 ) ) Total stockholders' equity 3,085 ) 7,716 10,587 Total liabilities, redeemable convertible preferred stock and stockholders' equity $ 21,800 $ 5,281 $ 12,296 $ 39,377 To reflect the use of the Company’s cash on hand to fund a portion of the acquisition and to eliminate cash at Iasta excluded from the Acquisition and 2) recognize additional borrowings of approximately $7.5M under Financing of Series E Preferred Stock to fund athe purchase To record preliminary goodwill resulting from the Iasta Acquisition. To record identifiable intangible assets related to the Iasta Acquisition. The identifiable intangible assets attributable to the Acquisition are comprised of the following: Estimated Fair Value Estimated Useful life (Years) Estimated amortization expense Customer Relationship $ 3,880 5 $ 776 Developed Technology 3,170 5 634 Trademark 120 2 60 $ 7,170 $ 1,470 To reflect eepayment of Iasta short-term debt which occurred immediately prior to the closing of the Acquisition To recognize as of July 2, 2014 known transaction costs incurred by the Company and Iasta related to the closing of theAcquisition. The transaction fees have not been included in the accompanying unaudited pro forma combined statement of operations due to their non-recurring nature. In accordance with SFAS No. 52, Foreign Currency Translation, the functional currency of all the Company’s U.K. subsidiaries had historically been pounds sterling. The Company translated the assets and liabilities of its U.K. subsidiaries into U.S. dollars using period-end exchange rates and the revenues and expenses of these entities were translated using the average exchange rates for the reporting period. On June 5, 2014, the Company entered into a Purchase Agreement with certain institutional funds and other accredited investors pursuant to which the Company agreed to sell, and the June 2014 Investors agreed to purchase, 124,890.5 shares of Series E Convertible Preferred Stock for $60 per whole share, with total proposed proceeds to the Company of approximately $7.5 million. Deferred Revenue adjustemnt at the Acquisition date. To eliminate Iasta’s historical equity balances as of July 2, 2014 and to record Issuance of Common Stock to Iasta's Founders at July 2, 2014 - 1,000,000 Common Stock, par value $0.0001 at $6.61 The preliminarypurchase price is calculated as follows (dollars in thousands, except number of shares and per share amount): Cash Paid $ 7,000 Common Stock Issued SLTC Common Stock strike price $ 6.61 Total Stock value $ 6,610 Note Paid by Selectica $ 653 Total Purchase Price $ 14,263 Selectica, Inc. Unaudited Pro Forma Condensed Combined Consolidated Statement of Operations (in thousands, except per share data) Historical Statement of Operations Information Pro Forma Selectica, Inc. Iasta.com Inc. Adjustments Notes Combined Twelve Months Ended Revenues: March 31, 2014 December 31, 2013 Recurring revenues $ 12,210 $ 7,996 $ 20,206 Non-recurring revenues 3,579 2,965 6,544 Total revenues 15,789 10,962 26,751 Cost of revenues: Cost of recurring revenues 2,673 735 776 4,184 Cost of non-recurring revenues 5,738 2,256 7,994 Total cost of revenues 8,411 2,991 776 12,178 Gross profit: Recurring gross profit 9,537 7,261 16,022 Non-recurring gross profit ) 709 ) Total gross profit 7,378 7,970 14,572 Operating expenses: Research and development 2,993 1,893 4,886 Sales and marketing 8,313 4,250 694 13,257 General and administrative 4,984 1,427 6,411 Restructuring costs 227 - 227 Total operating expenses 16,517 7,570 694 24,781 Loss from operations ) 401 ) ) Decrease in fair value of warrant liability 0 Other income (expense), net ) ) ) Loss before provision for income taxes ) 325 ) ) Provision for Income Taxes - 44 44 Net loss $ ) $ 282 $ ) $ ) Series C and D redeemable preferred stock accretion 3,513 - 3,513 Net loss attributable to common stockholders $ ) $ 282 $ ) $ ) Basic and diluted net loss per common share attributable to common stockholders $ ) - $ ) Weighted-average shares of common stock used in computing basic and diluted net loss per share attributable to common stockholders 3,756 - 3,756 To recognize amortization expense related to identified intangible assets recognized as part of the purchase price allocation Iasta.com, Inc. Preliminary Purchase Price Allocation ASSETS July 2, 2014 Current assets Cash and cash equivalents $ 1,619 Accounts receivable 2,738 Prepaid expenses and other current assets 597 Total current assets 4,954 Property and equipment, net 245 Goodwill 5,386 Intangibles 7,170 Other assets 270 Total assets $ 18,025 LIABILITIES Current liabilities Notes Payable $ 961 Accounts payable 321 Acrrued expenses 837 Income Tax Payable 72 Deferred revenue 1,570 Total current liabilities 3,761 Total liabilities 3,761 Net Assets Acquired $ 14,263
